Citation Nr: 1237164	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  09-45 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for cutaneous lupus erythematosus.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for major depressive disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for asthma.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension.

5.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for alcohol dependence.

6.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for chronic fatigue disorder (CFS).

7.  Entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder, to include posttraumatic stress disorder (PTSD). 

8.  Entitlement to service connection for a low back disability. 

9.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1989 to July 1991 and from October 1991 to February 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Board finds that a remand is necessary in this case to allow for the scheduling of a hearing before the Board at the RO.  In the November 2009 substantive appeal, the Veteran requested to appear at a hearing before the Board at the local VA office.  The hearing was scheduled for December 2011, but was cancelled by the Veteran.  In March and April 2012 statements, the Veteran reported that he was currently incarcerated until September 2012 and asked that his hearing be rescheduled for October 2012 after his release.  In June 2012, the Board granted the Veteran's motion to reschedule the hearing, but the record does not indicate that any efforts have been made to schedule the new hearing.  The Veteran is entitled to a new hearing under 38 C.F.R. § 20.704 (2012) and upon remand, the hearing should be scheduled. 

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing before a Veterans Law Judge of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2012). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

	(CONTINUED ON NEXT PAGE)




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


